Citation Nr: 0621843	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-37 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran served on active duty with the U.S. Navy from 
April 1919 through June 1937.  The veteran died in January 
1988.

This appeal arises from a June 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

In January 2004, the Board remanded the issue of timeliness 
of substantive appeal of an October 1999 determination that 
denied basic eligibility for nonservice-connected death 
pension benefits.  In October 1999 the RO, finding that the 
veteran did not have qualifying (i.e. wartime) service, 
denied to reopen the appellant's claim for entitlement to 
nonservice-connected death pension benefits.  The appellant 
was notified by letter dated October 26, 1999.  She submitted 
a timely notice of disagreement (NOD) in November 1999 (see 
38 C.F.R. § 20.302).  A statement of the case (SOC) was 
issued December 10, 1999.  An accompanying letter advised the 
appellant that to perfect her appeal of the determination she 
would need to file a formal appeal, and that an enclosed VA 
Form-9 contained instructions on completing the substantive 
appeal and explained the time limit for doing so.  In 
correspondence received December 19, 2000, the appellant 
requested a SOC regarding the October 1999 determination and 
a VA Form-9.  She was advised that as she had not timely 
submitted a substantive appeal with the October 1999 
determination, it had become final.

In a letter received in November 2001, the appellant again 
expressed disagreement with the October 1999 determination.  
The RO did not explain to her that the October 1999 
determination was final.  The Board found that appellant 
needed to be advised, again, that she had not filed a timely 
substantive appeal following issuance of the December 1999 
SOC; that the October 1999 determination was final; and that 
new and material evidence would have to be submitted for the 
claim to be reopened (or that in the alternative she could 
file a claim of clear and unmistakable error (CUE) with the 
October 1999 determination).  

The Board remanded the issue to the RO to provide such notice 
with instructions to the RO that she should be advised that 
her only recourses at this time would be to either attempt to 
reopen the claim by submitting new and material evidence or 
to file claim alleging error in a prior determination.  She 
should also be advised of the distinction between DIC and 
Death Pension benefits and the differing requirements (i.e., 
that death pension has a threshold requirement of wartime 
service, which the veteran did not have).  Depending on her 
response, the RO should either issue an statement of the case 
(SOC) in the matter of timeliness of notice of disagreement 
(NOD) regarding timeliness of substantive appeal with the 
October 1999 determination, or address a petition to reopen 
the claim for death pension benefits or any allegation of CUE 
in a prior determination.

The RO complied with the Board's instructions in a letter to 
the appellant dated in February 2004.  The appellant 
responded in March 2004, essentially indicating that she was 
petitioning to reopen her death pension benefits claim.  As 
she did not elect to appeal on the timeliness issue, the 
issue of timeliness of a substantive appeal to the October 
1999 rating determination is no longer before the Board.  

Finally, the Board notes that appellant submitted evidence, 
along with a statement, received in March 2006.  This 
evidence was submitted after the SOC and without a waiver of 
initial consideration by the RO.  However, this evidence was 
previously submitted by the appellant.  Therefore, there is 
no prejudice in adjudicating this matter on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).


FINDINGS OF FACT

1.  In an October 1999 decision letter, the RO continued to 
deny eligibility for non-service-connected disability pension 
benefits; appellant filed a notice of disagreement, but did 
not file a timely substantive appeal; the October 1999 
decision became final.

2.  Evidence presented since the October 1999 decision letter 
does not raise a reasonable possibility of substantiating the 
claim of eligibility for non-service- connected disability 
pension benefits.


CONCLUSION OF LAW

Evidence received since the final October 1999 determination 
wherein the RO determined that the veteran did not meet the 
basic eligibility requirements for non-service-connected 
disability pension is not new and material, and the 
appellant's claim may not be reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002 & 2005); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

Upon review, the appellant received proper notification in 
April 2004, prior to the initial agency determination dated 
in June 2004.  The notice letter met all four elements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter 
provided the appellant with a summary of the evidence, and 
specifically notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  The appellant was 
requested to submit any evidence in her possession.  No other 
evidence was identified or submitted by the appellant.  The 
appellant was also provided notice and summary of applicable 
laws and regulations pertaining to new and material claims 
and facts of the case.  Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).  The basis for denial was also 
found in the initial rating determination and the October 
2004 SOC.  

As sufficient notice was provided to the appellant, it is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that an effective date for 
the award of benefits will be assigned, if the benefit is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The October 2004 letter did not provide adequate 
notice of an effective date for the claim on appeal.  Despite 
the inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, supra.  The claim decided in this case is not 
reopened.  As the claim is not reopened, any question as to 
the appropriate effective date to be assigned to the 
underlying claim is rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes numerous records, including 
statements from the appellant, picture, records from the 
Philippines, records from National Archive and Records 
Administration (NARA), death certificate, and marriage 
certificate.  Appellant does not claim that there is any 
evidence not already included the record.   

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II. New and Material

The RO originally denied the appellant's claim for non- 
service-connected disability pension benefits in April 1988.  
The appellant repeatedly filed for non-service-connected 
disability pension benefits, but was continually denied.  

The last rating determination denying her claim was in 
October 1999.  In an October 1999 decision letter, the RO 
continued its previous denials on the basis that the 
appellant did not submit any new and material evidence.  The 
appellant filed a notice of disagreement in November 1999, 
but did not perfect her appeal.  Thus, the October 1999 
decision became final.  38 U.S.C.A. § 7105.

The appellant filed her current application to reopen her 
claim, and the RO again denied the appellant's claim for non-
service-connected pension benefits in a June 2004 rating 
decision.

Although the October 1999 RO decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App 145 (1991).

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative, or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the evidence submitted by the appellant 
following the final October 1999 rating decision is not new 
and material according to the applicable regulatory 
standards.

The documents appellant submitted in support of her claim are 
identical to those considered by the RO prior to the October 
1999 decision.  These documents include a register of death 
of the veteran dated in July 1999, record from the NARA 
indicating service from April 1919 through June 1937, and 
retired March 1949, and a picture of a "Grave Marker" 
issued by the RO in Manila, which included the inscription of 
his name, birth and death dates, and "World War II."   

The appellant has submitted the above evidence on numerous 
occasions.  This evidence confirms that the appellant died in 
1988, served from April 1919 through June 1937, and that 
World War II was inscribed on the Grave Marker made in his 
honor.   However, such evidence does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, basic eligibility for non-service-connected 
disability pension.  Such an issue turns upon the nature of 
the military service as recognized by law.  The current 
evidence does not show or suggest that the veteran's service 
in the military was during wartime.  The Service Department 
verified in both January 1983 and in August 1993 that the 
veteran served on active duty from April 1919 through June 
1937.  The August 1993 record indicated that the veteran was 
transferred to the Fleet Reserve after June 1937.  The 
Service Department clearly indicated that there was no active 
duty service subsequent to June 1937.  The veteran was placed 
on the retired list in February 1949.  There are no records 
from the service department that contradict the findings from 
January 1983 and August 1993.  

The registration of death is not material as it does not 
establish service, but only the veteran's death in 1988, 
which is not at issue.  The record from NARA, submitted by 
appellant, does not show active duty service during World War 
II.  The picture of the Grave Marker, submitted by the 
appellant, is not recognized as official confirmation of 
service during World War II.  The Grave Marker was previously 
considered by the RO and is not new evidence.  Moreover, it 
is not material evidence.  Appellant is not claiming, nor is 
it shown, that the Grave Marker was issued to her by the 
Service Department as proof that he served on active duty 
with the armed services during World War II.  Even if the RO 
mistakenly believed that the veteran served on active duty 
during World War II when it issued the Grave Marker, service 
records clearly indicate that the veteran was no longer on 
active duty after June 1937.  As such, the submitted 
documents are not new and material evidence.

The Board notes that veteran is recognized for his service 
and his widow, the appellant, is entitled to benefits for his 
service under the law.  However, his recognized service does 
not afford her eligibility for VA non-service-connected death 
pension benefits under the law.  38 C.F.R. §§ 3.3.  While the 
Board sympathizes with the appellant's position, VA is does 
not have the authority to alter the Service Department 
records or change the laws pertaining to entitlement to the 
benefits authorized by Congress.  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); Spencer v. West, 13 Vet. App. 376 
(2000).


ORDER

New and material evidence has not been presented to reopen a 
claim of eligibility for non-service-connected disability 
pension benefits, and the appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


